      Case 2:20-cv-00368-TLN-CKD Document 48 Filed 02/26/21 Page 1 of 1

                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA


ALVON SURRELL, SR.,                          No. 2:20-cv-0368 TLN CKD P

               Plaintiff,
       v.

CDCR SECRETARY OF OPERATIONS,
et al.,                       ORDER & WRIT OF HABEAS CORPUS
          Defendants.         AD TESTIFICANDUM
                         /

Alvon Surrell, Sr., CDCR # BJ-9971, a necessary and material witness in a settlement conference
in this case on March 25, 2021, is confined in Centinela State Prison (CEN), in the custody of the
Warden. In order to secure this inmate's attendance it is necessary that a Writ of Habeas Corpus
ad Testificandum issue commanding the custodian to produce the inmate before Magistrate
Judge Deborah Barnes, by telephonic-conferencing from his place of confinement, on Thursday,
March 25, 2021 at 10:00 a.m.
                            ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by telephonic-
      conferencing, to participate in a settlement conference at the time and place above, until
      completion of the settlement conference or as ordered by the court. Telephonic-
      conferencing connection information will be supplied via separate email.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
      Office at Centinela State Prison at (760) 337-9592 or via email.

   4. If prison officials have any questions concerning the telephonic connection or difficulty
      connecting, they shall contact Pete Buzo, Courtroom Deputy, at
      pbuzo@caed.uscourts.gov.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CEN, P. O. Box 731, Imperial, California 92251:

WE COMMAND you to produce the inmate named above to testify before Judge Barnes at the
time and place above, by telephonic-conferencing, until completion of the settlement conference
or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: February 26, 2021
                                                _____________________________________
                                                CAROLYN K. DELANEY
                                                UNITED STATES MAGISTRATE JUDGE
